 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this unlawful policy will best be protected if the notice is now posted in all of thestores within the unit.In addition the General Counsel recommended that copies of the notice shouldbe mailed to all of the employees,supervisors,and officials of Respondent in theNew Orleans unit.Under all the circumstances,this recommendation is accepted asto the Baton Rouge stores, where aggravated unfair labor practices have occurred atseveral of the stores,but not accepted as to other stores within the jurisdiction ofthe New Orleans unit because the number of these stores is not disclosed in therecord and sending notices to all of the individuals connected with all of-thesestoresmight prove to be a considerable burden upon Respondent.In addition,theGeneral Counsel recommended that Respondent assemble andread the notice to all of its employees,supervisors,and officials within the NewOrleans unit.Under all the circumstances,this recommendation is accepted as tothe Baton Rouge stores but not as to the other stores.CONCLUSIONS OF LAW1.The Great Atlantic &PacificTea Company,Inc., is engaged in commercewithin the meaning ofthe Act.2.Amalgamated Meat Cutters&Butcher Workmen ofNorth America, Local 327,AFL-CIO,and RetailClerksInternationalAssociation, Local No. 1691, AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.3.At varioustimes in December 1960 and Januaryand February 1961, andthereafter,Respondent unlawfully threatened employees,interrogated employees,made promises of benefit,and induced employees to spy upon and inform upon otheremployees,thereby interfering with, restraining,and coercing employeesin the rightsguaranteed in Section 7, Respondentthereby violatingSection 8(a)(1) of the Act.4.The aforesaidunfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Associated Grocers of Port Arthur,Inc.andLocal Union No.393,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 23-CA-1096 and 23-RC-1516.November 20, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner William J. Brown issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, and recommending further that the electionheld on July 15, 1960, in Case No. 23-RC-1516 i be set aside and a newelection held, as set forth in the Intermediate Report attached hereto .2He further found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint -and recommendedthat the complaint be dismissed with respect thereto.Thereafter, the3Pursuant to the Board'sDecision and Direction of Election Issued June 20. 1960(not published in NLRB volumes).2 On January 11, 1961,the Board issued a Supplemental Decision and Direction per-taining to challenges to certain ballots cast and to certain objections filed by'the Unionherein to the conduct of the election.On January 24, 1961,the Board ordered CasesNos. 23-RC-1516 and 23-CA-1096 consolidated.134 NLRB No. 47. ASSOCIATED GROCERS OF PORT ARTHUR, INC.469Respondent filed exceptions to the Intermediate Report and a support-ing brief.-The Board 3 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the ex-ceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Associated Gro-cers of Port Arthur, Inc., its officers, agents, successors, and assigns,shall :1.Cease sand desist from interrogating employees concerning theirunion membership, sympathy, or activities, threatening employeeswith adverse consequences in the event of union organization, promis-ing employees benefits as a reward for rejecting union organization, orin any like or similar manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist the Union herein or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its warehouse in Port Arthur, Texas, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by the Respondent, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.8Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Fanning,and Brown].In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act other than those foundherein.IT IS FURTHERORDERED that the election in Case No. 23-RC-1516,held July 15, 1960, be, and it herebyis, setaside, and that Case No.23-RC-1516 be, and it hereby is, remanded to the Regional Directorfor the Twenty-third Region for the purpose of conducting a newelection at such time as he deems that circumstances permit the freechoice of a bargaining representative.55 Any new election shall be conducted among employees in the unit found appropriatein the Decision and Direction of Election in this case issued June 20, 1960,who are em-ployed during the payroll period immediately preceding the date of issuance of the noticeof election.In the event the Respondent falls or refuses to comply with the terms of the Order inCase. No. 23-CA-1096, the Regional Director is also authorized to conduct the new elec-tion directed herein upon the written request of the Union..IAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionsympathies or activities nor will we threaten employees with ad-verse consequences in the event Local Union No. 393, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, secures a majority, nor promise them benefits asa reward in the event the Union does not secure a majority. ,WE WILL NOT in any like or similar manner interfere with em-ployees' rights to a free election of representatives nor will wein any other manner interfere with, restrain, or coerce employeesin the exercise of their right to self-organization, to join, orassist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other\concerted activities for the purpose of collectivebargaining and other mutual aid or protection, or to refrain fromany and all such activities.All our employees are free to become or remain members of theabove-named or any other labor organization, or to refrain from suchmembership.ASSOCIATED GROCERS OF PORT ARTHUR, INC.,Employer:Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. ASSOCIATED GROCERS OF PORT ARTHUR, INC.INTERMEDIATE REPORT AND RECOMMENDED ORDER471STATEMENT OF THE CASEProceedings in Case No. 23-CA-1,096, the complaint case, commenced with acharge filed October 10, 1960.The complaint issued by the General Counsel.through the Regional Director for the Twenty-third Regionalleges,in addition tojurisdictional facts," that the above-indicated Employer, hereinafter sometimes calledthe Respondent, engaged in various acts of interference, restraint, and-coercion withinthe purview of Section 8 (a) (1) of the National Labor Relations Act, as amended,hereinafter sometimes called the Act, and discriminatorily discharged employeeEzekiel Thibeaux in contravention of Section 8(a)(3) of the Act.Respondent'sanswer denies both the jurisdictional and unfair labor practice allegations of thecomplaint, and admits the fact of Thibeaux's discharge.By order dated January 24,1961, the Board ordered consolidated with the complaint case proceedings conse-quent upon its Supplemental Decision dated January 11, 1961, in Case No. 23-RC-1516, hereinafter sometimes called the representation case, involving unresolvedissues raised by a challenge to voter Stewart and by objections to the election therein.The hearing was held at Port Arthur, Texas, January 31, through February 3, 1961,inclusive.All parties participated in the hearing and were afforded full opportunityto present evidence and argument on theissues inboth cases.Subsequent to the hear-ing briefs were received from the General Counsel and the Respondent which havebeen fully considered by me.Upon the entire record herein; and from my observation of the witnesses, I makethe following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTAssociated Grocers of Port Arthur, Inc., is a cooperative wholesale grocer engagedin the purchase and warehousing of grocery and related items and their resale anddelivery to independent retail grocer members. In its Decision and Direction ofElection in the representation case the Board found that Respondent's direct inflowof goods from outside the State of Texas exceeded $50,000 annually, that Respondentis engaged in commerce within the meaning of the Act, and that it would effectuatethe policies of the Act to assert jurisdiction.Absent evidence of material change,I make thesamefinding as to the complaintcase.Bordo Products Company,117NLRB 313.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 393, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereinafter called the Union, is the ChargingParty in the complaint case and the Petitioner in the representation case.At thehearing Respondent stipulated the labor organization status of the Union.Accord-ingly, it is found that the Union is a labor organization within the purview of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONSTO THE CONDUCT OF THE ELECTIONA. Introduction to the issues hereinAs noted above the Respondent Employer is a cooperative association wholesalinggroceries to its member retailers.Each retail member is a shareholder in the amountof 15 shares of stock and purchases from Respondent grocery and allied items at thelatter's cost plus a small markup.'Overcharges on the part of Respondent are pro-rated among its customer-stockholders on the basis of their volume of purchases.Respondent has about 41 employees, most of them engaged in work incidental to thewarehousing and delivery of its merchandise.Dan Coleman, general manager, is indirect charge of Respondent's operations and reports directly to the board of direc-tors.Among the supervisory employees of Respondent are J. D. Moore, RodneyKing, and Arvel Valentine.The Union filed a representation petition on March 7, 1960, and hearing was heldthereon April 5 and 19.The Board's Direction of Election issued June 20 and theelection was held July 15 resulting in a narrow defeat for the Union.On August 31the Regional Director issued his report on the Union's challenges and objections and1Member customers are free to surrender their shares for refund if they become dis-satisfied with Respondent's service. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent proceedings were had thereafter as referred to above.In the course ofthe proceedings before me, the Board issued an order removing the issue as to theeligibility of Stewart, the challenged voter. In his brief the General Counsel has con-ceded that the record is completely lacking in evidence relating to Union's objectionNo. 2.2As a consequence unresolved issues before me in the representation caseare those relating to the Union's objections on the basis of employer interrogationand coercion in the period immediately preceding the election (objection No. 6),and the act of the Employer in advertising for employment applications in a news-paper on July 12, 1960, 3 days preceding the election (objection No. 8).B. Interference, restraint, and coercionAs issued the complaint alleged 14 separate violations; at the hearing on motion,Icount was dropped and 2 were added. Each count is separately discussed below,introductory lettering conforming to the complaint.(a)The complaint alleges that in the period June 1 through July 15, 1960, J. D.Moore, assistant manager, interrogated employees concerning union membership.Kirby Veazie, a truckdriver for Respondent, testified that on the day before the elec-tionMoore asked him about signing a card for the Union and advised him to voteagainst it.Moore admits talking to Veazie about the Union and concedes that hemay have done so on more than one occasion; he denied ever asking Veazie if hehad signed a card or was a member.'TruckdriverWarren Roberson testified to a conversation with Moore about amonth before the election in the course of which Moore asked him if he knew any-thing about the Union and advised him to vote against it.Roberson also recounteda second conversation with Moore about a week before the election in which Mooreagain inquired as to what if anything Roberson knew about the Union and againadvised him to vote "No."Moore admits having a conversation with Robersonsometime in May or early June but asserts that he stated only that the Company wasopposed to the Union and felt it was not the best for the employees. Fredrick Smith,a warehouseman and truck helper for Respondent, testified to a conversation withMoore about 2 weeks before the election in which Moore asked him if he was forthe Union or for the Company.Moore admits talking to Smith but places the dayof the conversation as May or early June and, while not specifically denying interro-gation, states that the conversation generally consisted of Moore's expression ofopposition to the Union.Jerry Thomas, a truckdriver for Respondent, testified to a conversation with Mooreabout 3 days before the election in which Moore asked him if he knew anything aboutthe Union and whether any "guys" ever told him anything about it.Moore testifiedthat his conversation with Thomas occurred in May or early June and consisted onlyof a general statement of opposition to the Union.Mack West, a truckdriver forRespondent, testified to a conversation with Moore a few days before the election inthe course of which Moore asked him if he knew anything about ,the Union, if anyof the other "guys" had told him anything about it and which way he was going tovote.3Moore testified that his conversation with West was in May or the first partof June and denied asking him about the Union or whether anyone had told himabout the Union or which way he was going to vote.Ezekiel Thibeaux, the alleged discriminatee, testified to several conversations withMoore commencing about June 1. In the initial conversation Thibeaux testified thatMoore specifically inquired as to whether Thibeaux was "against the company" or"wanted the Union." In subsequent conversations about 2 or 3 weeks later Mooreinquired as to whether Thibeaux was attending union meetings. The third conversa-tion with Moore, according to Thibeaux, took place 2 days before the election, inwhich Moore asked him if he was still with the Company.Moore denied ever askingThibeaux if he was for the Union or for the Company. I was favorably impressedwith the demeanor of Roberson, Smith, Thomas, and West particularly, and accept-ing their testimony, I find that Moore interrogated them as alleged and that Respond-ent thereby interfered in violation of Section8(a)(1).(b)The complaintallegesthat on or about July 1, General Manager Colemanthreatened employees with less hours of work if the Union organized the plant.Theproof offered in support of this allegation of the complaint is to be found in the2 The Union does not dispute this concession.Objection' No. 2 related to failure to postthe sample ballot.3 Although the cross-examination of West indicated a discrepancy between his testimonyat the hearing and his pretrial signed statement, I credit his testimony before me on myappraisal of him on the stand. ASSOCIATED GROCERS OF PORT ARTHUR, INC.473testimony of Smith to a conversation with Coleman about 2 weeks before the elec-tion,in the course of which Smith asked for a loan and Coleman agreed to give it tohim and then referring to the Union said that if the Union came in there wouldprobably be layoffs and since Smith was the youngest he would probably be the firstlaid off.Upon motion of the Respondent at the hearing I struck Smith's testimonyon the grounds it was not embraced within the allegations of the complaint. Igranted the request of counsel for the Union that the testimony be considered asevidence in the representation case.Coleman's version of this conversation agreeswith Smith's in that it started in connection with the latter's request for a loan, butColeman testifies that Smith introduced the Union and inquired as to the applicabilityof seniority in the event of the Union's coming in, Coleman's role being that ofconfirming that ordinarily seniority applies where a union organizes a plant.I shall recommend dismissal of this count of the complaint.(c)The complaint alleges that on or about July 1 Respondent's buyer, King, in-terrogated employees concerning the Union.Veazie testified that King talked withhim about the Union about 1 week before the election and inquired if he had signeda card.Smith testified that about a month before the election,King asked him if hehad attended union meetings and whether anyone had talked to him about the Union.Kenneth Gregory testified that about 1 week before the election King approached himand said that he had heard that Gregory was the contact man for the Union and askedhim if he realized what he was doing. Lawrence Seypion testified to a conversationwith King about a week before the election in which King asked his opinion about theUnion and urged him to persuade other employees to vote against the Union.King testified that he had only one conversation with Veazie and that was in Aprilshortly after Respondent received notice of the Union's petition.He testified to aconversation with Smith but asserted it was on the same day that he discussed theUnion with Veazie, namely, in April.He conceded a conversation with Gregoryabout 2 weeks prior to the election in which he approached Gregory and told him thathe had heard he was active in the Union and further asked him if he had thoughtthrough what he was doing.With respect to any conversation with Seypion, Kingtestified that he talked about the Union with Seypion at or about the same time as hisconversations with Veazie and Smith.On my evaluaion of the witnesses,I find and conclude that King interrogatedemployees as alleged and that Respondenttherebyinterefered in violation of Sec-tion 8(a)(I).(d) The complaint alleges that on or about July 1, Moore interrogated employeesconcerning their union sympathy and told them if they voted for the Company theywould get a raise and if they voted for the Union they would get a strike. Smith testi-fied to a conversation about 2 weeks before the election- in which Moore asked himif he was for the Union or for the Company and when told that he was for the Com-pany Moore said that if the employees voted for the Union, they would vote for astrike and if they voted for the Company, they would vote for araise.Moore testifiedto a talk with Smith some 3 or 4 days before the election in which he showed Smithan unmarked ballot and expressed the hope that he would vote "No."Moore alsotestified to a conversation he places some time in May or the first part of June in thecourse of which he told Smith that the Company was opposed to the Union and thatthere were certain disadvantages to be considered in union representation.He deniesthat there was any discussion of the possibility of a raise in that conversation.I find Smith credible and accordingly find the allegations of the complaint sustained.(e)The allegations of the complaint that Moore threatened fewer hours of workdo not appear to be substantiated by evidence, and I shall recommend their dismissal.(f)The complaint alleges that on or about July 11 and 12, Respondent threatenedemployees with replacement if the Union won the forthcoming election.On July 12the Company placed an ad in the PortArthurNews help-wanted column advertisingfor white employees in the warehouse.The advertisement is in evidence as GeneralCounsel's Exhibit No. 3.4Coleman testified that approximately 100 applicants re-sponded and arrangements were made for them to fill out their forms at a tableplaced out on the loading dock within sight of employees.A large majority of thewarehouse and truckdriver employees are Negro.Abraham Allen, Jr., testified to a conversation with Valentine about a week beforethe election in which Valentine stated that the Company had enough applications tohire more men and let the existing employees go if they voted the Union in.5AbiathaScott who particularly impressed me as trustworthy, testified that Valentine talked tohim during the week of the election and referring to "all the white boys"putting appli-isKing conceded this to be the first advertisement specifying white warehouse help.5 Valentine did not recall any conversation with Allen. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDcations in said they had received 119 and that if the employees voted for the Unionand struck Respondent would continue operating with the applicantsas replacementsand that some of them were highly qualified.On cross-examination Scott added thatValentine expresslystatedthat he wasnot makinga threat to the job.Smith testified to a conversation with Valentine occurring about 3 weeks beforethe election in the course of which Valentine stated he was concerned about "thesehereguysthat came up to fill these applications" and stated that they could replaceemployees if they struck.On cross-examination Smith's testimony indicated that hewas the one who raised the question with Valentine as to why "these guys" werecomingup to fill applications.Perry Lavergne testified to a conversation with Kingon the day before the election in which King stated that the fellows who were fillingout the applications were not replacements except in the event that the Union got inthe warehouse and called a strike, the Respondent would have someone they coulddepend upon.Valentine testified to a conversation with Lavergne sometime between May 1 and15.Valentine denied ever having a conversation about the Union with AbiathaScott.He does not recall any conversation with Smith about the applicants foremployment.King conceded that he talked to Lavergne within the week precedingthe election, stated that he knew Lavergne was shook up over the number of appli-cants at the warehouse and assured him that he need not be, that the Company didnot intend and hoped it would not have to replace anyone, but that if the Union wasvoted in and a contract was not acceptable the Respondent had to know whether itcould operate or not.I find that Respondent interfered with and coerced employees by the July 12 adver-tisement; its specification of white help, unexplained, plainly would have the naturaleffect of intimidating the existing Negro complement.Although I find the remarksof Valentine and King to be noncoercive, I find also that they would not suffice to allaythe coercive effect of the advertisement.(g)The complaintalleges,that on or about July 14, King threatened an employeewith loss of employmentunlesshe made a speech against the Union.Thibeauxtestified to a conversation with King 2 weeks before the election in which King toldThibeaux that he and Coleman thought it a good idea for Thibeaux to urge the boysto vote against the Union.The subject was, according to Thibeaux, renewed the daybefore the election in a conversation with King at the warehouse at which time Kingsaid that if Thibeaux wanted to prove that he was a real company man he coulddo it, and inquired if Thibeaux would be willing to give a speech to the employees andtheir wives at the company party scheduled for that evening and point out the dis-advantages of the Union.Thibeaux demurred and expressed doubt that his wifewould approve, whereupon King urged him to consult his wife.Thibeaux made nospeech but did attend the election eve dinner with his wife at which they were cor-dially welcomed by Coleman.Nowhere does it appear that King, who also suggestedantiunion talks to Lawrence Seypion and Smith, made an express or implied threatas to the consequences of failing to make the speech referred to-hereunder. I shallrecommend dismissal of this count.(h)The complaintallegesthat on or about July 14 Valentine threatened employeeswith loss of work if Respondent's operations became unionized.Abraham Allentestified that about a week before the election Valentinesaidthat he had enoughapplications to hire some more men and let the present employees go if they votedthe Union in.McKinley Allen testified that about the same time Valentine, in thepresence of employees Dozier and Smith, said that if the Union came in the em-ployees would be working 40 hours per week (which would be a reduction in thelength of the workweek).Harry Lavergne testified that Valentine, about a weekbefore the election, said that the Employer did not want the Union in the ware-house and that if it came in the Company would cut the hours down to 40 hours aweek with a reduction in take^home pay.Valentine did not recall any conversation about the Union with Abraham Allenbut did testify to a conversation with Dozier while McKinley Allen was standing bywhich, according to Valentine, occurred sometime in April.Valentine testified thatDozier inquired concerning a rumor that the hours would be cut to 40 per week ifthe- Union came in and Valentine stated that he did not know about any plans in thatregard but that in mostcasesunion operations work about 40 hours.Valentinetestified that sometime in May he participated in a conversation with a group ofemployees including Lavergne in the course of which one of the boys inquired as tothe possibility of the hours being cut in the event of the Union's success to whichValentine expressed a lack of knowledge as to the outcome in that regard. ASSOCIATED GROCERS OF PORT ARTHUR, INC.475I find theseconversationsoccurred at thetime and in the mannertestified by theGeneral Counsel'switnesses.I find that the statements to Lavergne and AbrahamAllen amounted to threats in violation of Section8(a) (1).(i)The complaint initially alleged that on or about July 14, 1960, J. D. Mooreinterrogated employees concerningunionsympathy and affiliation.At the hearingthe complaint was amended by deleting paragraph i, the substance thereof beingincorporated into paragraph (a), as amended at the hearing.(j)The complaintallegesthat Coleman,in anelection eve speech at a company-sponsored party, told employees that if they voted against the Union the Companywould furnish parties, picnics, and other forms of entertainment for them and theirfamilies.It is uncontroverted that on the evening before the election the Company spon-sored a party for employees and their wives at a downtown hotel and that theassemblage was addressed by General Manager Coleman.The bulk of Coleman'sremarks on that occasion were read, the text of them being in evidence as GeneralCounsel's Exhibit No. 4.The issue herein is whether or not in unrecorded, prefatoryremarks Coleman made the promise of benefit referred to in the complaint.Six employees present at the preelection dinner testified as to the contents ofColeman's preliminary remarks.Five of these witnesses, Veazie, Scott, Roberson,Seypion, and Thibeaux, testified that Coleman merely expressed a desire to havemore parties for families of employees in the future; Roberson testified that suchparties would, according to Coleman, have to wait the clearing up of the election,the union situation being referred to by Coleman as a mess according to Seypionand Thibeaux.Only Abraham Allen testified, and that after some prompting bytheGeneral Counsel, that Coleman's remarks were to the effect that the Companywould have more picnics if the employees voted the Union out.Coleman initiallydenied mentioning the possibility of picnics and parties in the future but later recalledthat he mentioned the possibility of having more parties and picnics for employeesand their wives and children.He denied conditioning such picnics and parties onemployees voting the Union out and denied that he referred to any "union mess"as a necessary preliminary to be disposed of.King's testimony as to Coleman'sremarks agrees in substance with that of Coleman's.The weight of the evidencedoes not appear to support the allegations of the complaint that Coleman conditionedfuture picnics and parties on a vote against the Union; I shall, accordingly, recom-mend dismissal of this count.(k)The complaintallegesthaton orabout July 14, King promised employees araise if they would vote against the Union.Lavergne testified that King approachedhim on that day and told him that a "no" vote was a vote for a raise and a "yes"vote was a vote for a strike.King admitted saying that a "no" vote could meana raise and a "yes" vote couldmeana strike but placed his remark in the middleof a conversation in which he referred to the possibility of a strike in the event ofthe Union's making contract demands unacceptable to management.The evidencefails to indicate that King promised any employees a raise in return for their "no"votes as contemplated by the complaint. I shall recommend dismissal of thiscount.(1)As amended at the hearing, the complaintallegesthat commencing June 1and continuing to the date of the election, Valentine interrogated employees con-cerning unionsympathy and affiliation.Veazie testified that sometime about themiddle of June Valentine asked him what he knew about the Union and whether hehad signed a card.Newkirk testified that about the same time Valentine askedhim whether he knew anything about the union business.6 Scott testified that duringthe week of the election Valentine asked him whether "the boys" had invited himto the meeting.Thibeaux testified to a conversation with Valentine in the week ofthe election in the course of which Valentine, according to Thibeaux, inquired asto the name of the leader of the Union and specifically whether it was employeeCorley or Bishop.7Valentine admitted discussing the Union with Veazie but asserted the talk oc-cured in the latter part of April or the first of May.He denied talking at any timewith Scott about the Union.Valentine admitted talking to Thibeaux about the6Newkirk credibly testified that in this conversation Valentine said that he knewNewkirk and Thibeaux were in effect couriers between Houston and Port Arthur withunion cards.7 Abraham Allen, Jr., Lavergne, Roberson, Seypion, and Hill also related ValentinediscussingtheUnion, but their accounts either fail to include interrogation or reportinterrogation prior to June 1.Valentine's testimony that his talk with Newkirk occurredinApril is inaccurate in view of Newkirk's credible account of the time, unshaken bycross-examination. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion during the first part of the week of the election and, although he did not cate-gorically deny any conversation with Thibeaux where employees Corley and Bishopwere mentioned, he testified that he did not recall such. I was particularly impressedwith the demeanor of Scott and Newkirk and I find their evidence sufficient to sustainthis count of the complaint.(m) The complaint alleges that on or about July 14, Coleman told employeesthat Respondent would never sign a contract with the Union. There does not appearto be evidence substantiating these allegations of the complaint and I shall recom-mend dismissal.(n)The complaint alleges that on or about September 1, 1960, Respondent grantedwage increases in an attempt to defeat the Union.The evidence indicates that theRespondent raised the wages of its employees 18 cents an hour.Coleman testifiedthat in February 1960, after inventory taking, an 18-cent an hour increase wasdecided on to bring the truckdrivers to $1.50 and the order pullers to $1.44.Theincrease had not been put into effect, however, by the filing of the petition on March 7and Coleman sought legal counsel as to the propriety of making the increase effec-tive in view of the petition; his attorneys advised against it.After the electionwas held it was put into effect on August 25 in the amount previously decided upon.The General Counsel's brief asserts that the relatively large size of the increasecoupled with the lack of evidence by way of confirmation of Coleman's testimonythat the increase had been decided upon prior to the advent of the Union establishesthat the raise was granted for the purpose of interfering with employees' freedomof choice.General Counsel does not take the position that any pay increase duringthe pendency of the representation case would bea per seviolation, but assertsthat on the record the inference should be made that the increase herein was areward for the rejection of the Union.I find Coleman a credible witness.The increase, accepting as a fact that it wasdecided on prior to the advent of union organization, was not a violation of the Act.Nor is a violation betokened by the circumstance that the increase was withhelduntil after the election and then given when the results were known to be adverseto the Union. Seven months is long enough to wait to effectuate what the record in-dicates to have been a bona fide business decision.(o) The complaint, as amended at the hearing, alleges that General ManagerColeman interrogated employees concerning their union membership and activitiesin the period June 1 through July 15, 1960.Abraham Allen, Jr., testified that abouta week before the election Coleman asked him if he knew anything about the Union.McKinley Allen testified that sometime in June, Coleman asked him whether thefillers had been holding any meetings.Tom Credit testified to a conversation withColeman at the warehouse in July in which Coleman asked him for any informa-tion he could get about the union effort. Scott testified that 2 days before the elec-tion at the warehouse Coleman asked him whether he attended the union meetingthe preceding night.Hill testified to a conversation with Coleman the latter partof June or the first of July in which Coleman stated, apparently in a questioningmanner, that the Company had information that Hill attended the union ;meeting.Bernis Gaines testified that about 2 or 3 weeks before the election, Corem; tn askedhim whether he attended the union meeting and when he received an affirmativereply inquired of him whether Tom Credit had been present at the meeting.Coleman denied interrogating Abraham Allen during the week before the electionconcerning his knowledge of the union activities.He admits that he interrogatedMcKinley Allen but only about the time union activities started.He denies ques-tioning Credit about the Union and denies any conversation of an interrogatorynature with Hill.He recalls a conversation with Gaines sometime in the first partof July but does not recall any union connection to the discussion. I find Scottand Hill particularly credible witnesses and, accepting their testimony, find thiscount sustained by a preponderance of the evidence.(p)As amended at the hearing the complaint alleges that Moore, King, andValentine in the period July 7 to 15, 1960, showed employees a sample ballot marked"no," while telling them that a "yes" vote was a vote for a strike and a "no" votewas a vote for a raise.8 Scott testified that on the Thursday before the election Kingapproached him with a sample ballot marked in the "no" column, and stated that avote in the "yes" column meant a strike and a vote "no" meant a raise. King deniedshowing a marked ballot to any employees.Smith testified that about a week before the election Valentine approached himwith a sample ballot which had been marked with an X in the "no" box and at that8In view of the particularity of the complaint, it is unnecessary to appraise testimonyof Veazie, Credit, Lavergne, Sinegal, West, and Seypion which reflect one or more butnot all of the specific elements of the complaint. ASSOCIATED GROCERS OF PORT ARTHUR, INC.477time stated that a "no" vote was a vote for a raise and a"yes" vote was a votefor a strike.Valentine in effect denied this. I was by no means unfavorably im-pressed by Valentine but I accept Smith's testimony as the more credible.Thibeaux testified that 2 days before the election Moore approached him witha sample ballot which had been marked in the "no" column and stated that a voteon the one side meant a raise and a vote on the other meant a strike.Mooredid not specifically dispute this testimony and, accordingly, I credit Thibeaux.I find the allegations of this count sustained as indicatedby myspecific findingsabove.C. The alleged discriminatory dischargeEzekiel Thibeaux was hired as a truckdriver April 14, 1956.He signed a cardearly in the Union's organizational campaign and attended all the union meetings.There appears to be some doubt, however, as to the extent of company awarenessof his union activities; thus, early in June or late in May, Moore engaged him inan extended conversation and argumentas tothe merits of union organization andfinally inquired as to Thibeaux's sympathies to which Thibeaux replied that he wasagainstthe Union and satisfied with existing working conditions.In a later conversation Moore stated that the Company had been hearing thatThibeaux had in fact been attending the union meetings; Thibeaux again deniedthat he was a union adherent and stated that he was with the Company all theway.9Two days before the election, according to Thibeaux, Moore again inquiredas to his sympathies, showed him a sample ballot, and instructed him how to vote;Thibeaux again stated that he-was going to vote with the Company.Thibeaux also testified to a conversation with Coleman about the first of Junein which they agreed that the employees should vote the Union out.He had anotherconversation with Coleman, about 2 weeks before, the election in the course ofwhich Coleman angrily accused Thibeaux of bullying activities in the warehouse 10and said that Thibeaux's pending request fora loanof funds would have to waitthe outcome of the election.Again on the morning of the election Colemaninquired as to how Thibeaux enjoyed the preceding night's supper.At that timeThibeaux again protested his innocence upon the bullying charges and Colemantold him to "get it straight with the boys."Thibeaux had a conversation with Valentine during the week of the electionin which he volunteered that employees Dozier and Mitchell were leaders in theunion activity and that they were the ones who were most critical of management.According to Thibeaux, Valentine at thattimeexpressed the view that Colemanand the other management officials had been of the opinion that Thibeaux andNewkirk had been the leaders of union activity on the basis of the fact that theywere the only ones whose truck routes took them close to Houston where the Unionand the Board had offices.According to Thibeaux, he had a conversation with King on the day followingColeman's accusation of bullying activities in which Thibeaux explained that as aMason he could not get involved in trouble and he would like King to straightenitout with Coleman and assure him of Thibeaux's innocence of the bullying charge.Later in the day, King said that, after talking to Coleman, they thought it wouldbe a good idea for Thibeaux to make a speech against the Union. On the daybefore the election King specifically asked Thibeaux to make such a speech at theCompany's supper thatnight;Thibeaux demurred on the ground that his wife didnot approve of such activity.The record appraisedon itstotality indicates thatthe Respondent was doubtful as to Thibeaux's sympathies.Respondent's counsel asserted at the outset of the proceeding before me thatThibeaux was discharged for dereliction of duty primarily in connection with hishandling of customers.iiColeman testified that the primary basis of his dischargewas complaints from customers, specifically from member-customersBean,L. & A.,and Mrs. Wyatt, and that he discharged Thibeaux sometime on the afternoon ofSeptember 19, after receiving a written complaint earlier that day from Bean.This complaint, in evidence as Respondent's Exhibit No. 10, complained aboutThibeaux's rough handling and breakage of merchandise and referred to a previouscomplaintabout him.ia9Driver Johnny Newkirk testified that about the middle of June, Valentine accused himand Thibeaux of circulating union cards,a charge which Newkirk denied.10This'accusation suggests that Respondent believed Thibeaux to be active,in organiz-ing for the Union ; it is, however, at most a suggestionn Coleman credibly certified at the outset of the hearing that he had received no com-plaints about other drivers19The basis for the discharge according to Coleman is member-customer displeasure withThibeaux; the reasonableness of their displeasure is not an issue and, as a consequence, 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDColeman testified that Mrs. Wyatt complained to him early in 1960 about Thi-beaux's failure to pay his grocery bill, and that he told Thibeaux at that time thathe wanted the bill paid.Mrs.Wyatt later called in and reported that Thibeauxhad been observed taking a package from the Associated truck and giving it toanother person in ,a private automobile. It appears that her report was made tothe shipping clerk who questioned Thibeaux about it and received and was satisfiedwith .the explanation that Thibeaux had bought some ice Dream off a distributor'scluckand, meeting his wife in the family car, had turned it over to her.Colemanhad two or three additional conversations with Mrs. Wyatt one of which includedanother complaint that Thibeaux had not paid his bill.When Coleman first questioned Thibeaux about his account with Mrs. Wyatt,Thibeaux said that he did not think it was right for Mrs. Wyatt to make the report.When Coleman later talked with Mrs. Wyatt she informed him that Thibeaux had"bawled" her out about her officious intermeddling and that he had also, on.other occasions while in her store, complained before other customers that Mrs.Wyatt's store lacked certain merchandise available at the warehouse.She also.complained that Thibeaux had openly critcized her prices and had even called fromher store to that of a nearby competitor to verify that meat was cheaper there thaninMrs,Wyatt's,Coleman also received a report from Guerrera, Respondent's shipping clerk, tothe effect that Griffith of L. & A., a member grocer, had complained that Thibeauxstacked merchandise in such a way as to cause it to fall over, and also to makethe labels unreadable.Griffith further said that he did not want Thibeaux backin the store.On or about July 12 Coleman told Thibeaux that he would not lend him money asThibeaux had requested, because they were having too many complaints on hisarguing with customers and disturbing them.Thibeaux inquired as to the sourceof the complaints and Coleman reminded him that they had already discussedcomplaints from Mrs. Wyatt, and referred additionally to complaints from Beanwho had reported that he did not want Thibeaux back in the store, and the newcomplaint from L. & A. to the same effect. Thibeaux said they were all lies.Coleman not only refused to lend him money at that time but testified, and I credithim, that he stated that he would have to terminate Thibeaux's service if therewere any more complaints.General Counsel's Exhibit No. 10 (Bean's written complaint) was, according toColeman, received September 19.On receiving it Coleman called Bean on thetelephone and Bean repeated that he did not want Thibeaux in the store at all.Thereupon Coleman decided to terminate Thibeaux and instructed his office as-sistant to write his `check.He called Thibeaux in and gave him his terminationcheck.David Griffith, an employee of L. & A. Grocery and the stepson of the owner,testified that during the first part of June, while he was in charge of L. & A.'s store,he called in to Guerrera and complained that a large quantity, some 150 cases ofgroceries, had fallen over, and that if Thibeaux, who had delivered them, did notknow how to stack groceries, he did not want him in his store any more.Guerreracorroborated this testimony as recounted above.Guerrera also identified truck reports indicating that Thibeaux made a delivery toIra Bean on June 1.13Ira Bean confirmed that he had first complained to Moore about Thibeaux afterhe found that some fingernail polish had been broken.At that time Bean complainednot only that Thibeaux was a rough handler of merchandise and also that Thibeauxhad become mad because Bean "called his hand" on the merchandise and thatBean did not appreciate either the rough handling of the merchandise or Thibeaux'sattitude.He said that he did not want Thibeaux sent back any more-14little value can be attached to testimony that other drivers have broken merchandise, thata credit slip practice is routinely observed for such breakages, or other testimony indicat-ing that Thibeaux may have been unjustly treated by the complaining customers'$The truck reports for June 1 indicate that on that date Thibeaux operated truckNo. 7 for some 10 hours and 197 miles and that it was loaded with merchandise, some ofWhich was destined for Ira Bean's storeGuerrera also identified Respondent's ExhibitNo. 2 as a delivery invoice of merchandise sold to Ira Bean with Ira Bean's stamp ofcertification showing receipt and with the invoice numbers corresponding to those in-dicated on the truck report previously referred toGeneral Counsel's brief asserts thatthese records could easily have been altered.The inference which seems more natural isthat testimony at variance with them is to be discounted.34 Coleman testified that it was sometime in June that he learned of Bean's complaintto Moore ; at that time he instructed Moore to have Guerrero straighten the matter out. ASSOCIATED GROCERS OF PORT ARTHUR, INC.479I find the credible testimony to indicate that Coleman discharged Thibeaux as aconsequence of the customer complaints and not for union activity and I shallrecommend dismissal of the allegations of violation of Section 8(a) (3). I reach thisconclusion on'the basis of-convincing evidence as to the fact of member-customercomplaints about Thibeaux and the absence of convincing indications that Respond-ent believed that the discharge of Thibeaux would be an appropriate vehicle for itsadmitted hostility to the Union.iD. The objectionsto the electionIn view ofthe concessionthat evidenceis lackingto support objection No. 2,only objectionsNos. 6 and 8are before me.Objection No. 6 alleges that for severaldays before, and specifically within the 72-hour period preceding the election, theCompany intimidated employees by interrogation and by criticizing them for attend-ing union meetings.15Objection No. 8 asserts that the July 12 newspaper advertise-ment amounted to interference with a free election.With respect to objection No. 6, in addition to the evidence recounted above re-lating to interrogationin violationof Section8(a)(1), therecord indicatesa seriesof home visits by supervisors of Respondent to the homes of employees. The crucialtime in this aspect of the case is the period between the direction of election onJune 20 and the election on July 15.Veazie testified to interrogation by Moorse on the day before the election.Abra-ham Allen testified to a conversation with Valentine a week before the election inwhich Valentine said they had enoughapplicationsto hire more men and let the em-ployees go if they voted the Union in.McKinley Allen testified that about a weekbefore the election he, Smith, and Dozier were approached by Valentine who saidthe workweek would be reduced if the Union went through. Lavergne testified thatabout a week before the election Valentine threatened to cut the hours to 40; he alsotestified that the day before the election King told him that a "no" vote meant a raiseand a "yes" vote meant a strike.Abiatha Scott, thoroughly credible in my judgment, testified that during the weekpreceding the election Valentine interrogated him as recounted above and informedhim that the white applicants were sufficient in numbed to replace the boys in theevent of a strike.He also testified.,to interrogation by Coleman in the week beforethe election and that King at that time told him that a "yes" vote meant a strike anda "no" vote meant a raise.Roberson testified that. Moore interrogatedhim concerning unionaffairs in theweek before the ele'dd`. n. Smith, whom I believe, testified to interrogation by Mooreapproximately^`rV eks before theelection,further stating that the conversationat that time7included the statement by Moore that a vote for the Company was avote for a raise and a vote for the Union was a vote for a strike.He also testified toa conversation with Valeit`ine 1 week later in which Valentine repeated the statementconcerning the effect of a vote for the Union as against a vote for the Company.Gregory testified to interrogation by King a week before the election. Seypion Ifound credible; he testified that in the week before the election Valentine asked hisopinion of the Union and repeated the statement that a vote for the Union was a votefor a strike and a voteagainstthe Union was a vote for a raise.He also testified thatValentine visited his home approximately a week before the election accompaniedby Coleman, and that on that occasion he also stated that a Union vote was one fora strike and a company vote was a vote for a raise.He also testified that the daybefore the election he had a talk with Moore who showed him a ballot marked withan x in the "No" column. According to his testimony King interrogated him a weekbefore the election about the Union.Thomas credibly testified that about 3 days before the election Moore approachedhim and asked him what he knew if anything about the Union and whether any of"the guys" ever came to him about the Union.Gaines testified that about a weekbefore the election Moore and King called on him at his home and stated theCompany's opposition to the Union and urged Gaines to think carefully about hisdecision.West testified that a few days before the election Moore asked him if heknew anything about the Union and if any of the other guys had told him anythingabout it and finally which way hewas goingto vote.He also testified that a fewdays before the election Valentine approached him with a sample ballot and toldhim thata "no" vote meant a raiseand a "yes"vote meanta strike.He also testi-fied that a few days before the election Valentine and Colemancameto his home,'6I do not regard the specification of the 72-hour period as delimiting consideration ofmatters occurring in the preelection period before July 12 and after June 20, 1960.International Shoe Company,123 NLRB 682. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that the election was a serious matter, and they wanted him to vote against theUnion.Valentineat that time told his wife that a unionvictory wouldcause suffer-ing for the family.Thibeauxtestified to a conversation with Moore2 days before the election in whichMoore asked him if he wasstill for the Company and then stated that a vote oneway was a vote for a raise and a votethe other waywas a votefor a strike.He alsotestified as recountedabove that Valentine interrogated him as to the leaders of theunionactivity during the week of the election and that on'the evening before theelectionValentine told him thata union votewas a strike vote and a voteagainstthe Union was a vote fora raise.At that time he showedhim a sample ballotmarked withan X in the "no" zone.Valentine testified that he madeseveral visitsto the homes of employees in thecompany of Coleman and had conversations with employees at work about theUnion but that such visits and talks occurred prior to June 1960.He did concedethat he showed Lavergne and others a sample ballot but asserted that it was un-marked and that he did not show or ask them how to vote.Moore testified that onone eveningin May he accompanied King in visiting homesof employees.He also testified to showing a sample ballot 3 or 4 days before theelection to Veazie but assertedfit was unmarked and that while he urged employeesto vote "no," no threats were made.He conceded conversations concerning unionactivitieswith employees and testified they took place sometime in May or theearly part of June.King testifiedto a conversationwith Veazie but placeditashaving occurred inApril.He conceded that a week before the election he showed employees anunmarked ballot.He testified to home visits with Moore and Coleman, but placedthem as having occurred well before June.Coleman testified that any calls uponemployees at their homes were made before June 1960; I do not credit him in thisregard.He frankly conceded that he used everything in his power to keep the Unionout but denied instructing supervisors to show employees how to vote.The account of the acts and declarations of Moore, King, and Valentine in theperiod June 20 to July 15 as given by the General Counsel's witnesses appears tome to be more credible.Thosewitnesseswho particularly impressed me as credibleI have indicated above.On my appraisal of the witnesses and their testimony theoverwhelming weight of the evidencesustainsthis objection to the conduct of theelection.Objection No. 8 asserts that the July 12 advertisement in the Port Arthur Newsinterfered witha- free election.The advertisement in questionis inevidence asGeneral Counsel's Exhibit No. 3.There is no serious conflict of testimony concern-ing it.Its appearance in the newspaper of July 12 produced some, 100 applicantswho filled out forms on the dock in full sight of the existing employee complement.The majority of warehouse and driver employees were Negro.Coleman testifiedthat he had been planning on expansions at that particular time and that a rumorwas circulating that a picket line would be put around the warehouse.I find that the advertisement was placed in the paper at the particular time it wasfor the specific purpose of demonstrating to employees that they could be easilyreplaced in their jobs.Although I found Coleman credible, his general observa-tions aboutplansfor expansion do not add up to a satisfactory explanation for theplacing of the, advertisement at the particular time much less account for theunprecedented specification that whiteapplicantswere desired.SeeInternationalShoe Company, supra. -Particularly in the light of the abundantinstancesof anti-union feelingon the partof management and its communicationto employees Ifind that theintended and, indeed,the necessaryeffect of Respondent's action inthis regard was actually to createa reign ofterroramongemployees thereby inter-feringwith their free choicein the election.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIn view of my finding of unfair labor practices I shall recommendthat Respond-ent cease and desist therefrom and take such affirmative action as in myjudgmentisnecessary to effectuate the policiesof the Act. In view of the variety of acts ofinterference I have'found to have been committed,I shall recommend that the cease1 AMERICANFEEDCOMPANY481and desistorder extend to a prohibition against interference in any manner withrights guaranteed under the Act. I shall recommend that the July 1960 election be.set asideand another be conducted at such time as may appropriately be done.CONCLUSIONS OF LAW1.Respondent Employer is engaged in commerce within Section 2(6) and (7) of_the Act, and assertion of the Boards' jurisdiction is warranted.2.By interrogating employees concerning union membership and activities, bythreats of adverse consequences in the event the Union secured representation rights,,and by the promise of benefits for employees if they rejected the Union, Respondent-has engaged in interference, restraint, and coercion of employees' rights under the-Act in violation of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.4.Respondent did not engage in an unfair labor practice within the scope of-Section 8(a)(3) by its action in discharging Ezekiel Thibeaux nor did it engage inconduct in violation of Section 8(a)(1) of the Act by its wage increase in September1960, nor by any threat to refuse to sign a contract with the Union.5.Respondent has engaged in conduct interfering with employees' right to a free;election, thus affecting the results of the July 15, 1960, election.[Recommendations omitted from publication.IMary Feifer,d/b/a American Feed CompanyandArthur Faison,Miguel Berrios,Benito Aponte,Silverio Ramos,Manuel LopezOrtiz, Isaac Lopez,and Herberto RiveraandMerchandisingand Distribution Employees Union Local 210, International'Brotherhood of Teamsters,Chauffeurs,Warehousemen and.Helpers of America,Ind., Party to the ContractMerchandising and Distribution Employees Union Local 210,.International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Ind.andBenito Aponte,Arthur Faison,Miguel Berrios, Silverio Ramos, Manuel LopezOrtiz, Isaac Lopez, and Herberto RiveraandMary Feifer,,d/b/a American Feed Company,Party to the Contract.CasesNos. 2-CA-7594, 2-CA-7594-2, 2-CA-7594-3, 2-CA-7654-1, 2-CA-7654-2, 2-CA-7654-3, 2-CA-7654-4, 2-CB-3013, 2-CB-3017-1,,2-CB-3017-2, 2-CB-3020-1, 2-CB-30920-2, 2-CB-3020-3, and,-2-CB-3020-4.November 20, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner Arthur E. Reyman issued his..Intermediate Report in the above-entitled proceeding, finding that,the Respondents had not engaged in the unfair labor practices alleged.in the consolidated complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.134 NLRB No. 49.630849-62-vol. 134-32